Case 1:19-cv-23985-JEM Document 26 Entered on FLSD Docket 02/12/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-23985-CIV-MARTINEZ/AOR
                              (Case No. 18-20270-CR-MARTINEZ)

  KYUQ SIK KIM

           Petitioner,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge for a Report and Recommendation (“R&R”) on the Motion to Vacate to Pursuant
  to 28 U.S.C. Section 2255 filed by Kyuq Sik Kim (DE 7). Magistrate Judge Otazo-Reyes filed an
  R&R concluding that Movant’s claims of ineffective assistance of counsel do not meet the
  standards for federal habeas relief and recommending that Petition be denied. (DE 25). Neither
  party filed objections. The Court having reviewed the R&R and record in this case de novo, it is
  hereby
           ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report
  and Recommendation (DE 25) is AFFIRMED and ADOPTED. The Motion is DENIED. The
  Clerk is directed to mark this case CLOSED. No Certificate of Appealability shall issue.
           DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of February, 2021.



                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
